            Case 1:19-cv-00365-PAE Document 52
                                            53 Filed 07/29/20 Page 1 of 1



                                                                                           David M. Hazan, Esq.
                                                                                        30 Vesey Street, 4th Floor
                                                                                     New York, New York 10007
                                                                                          Phone: (212) 577-2690
                                                                                            Fax: (212) 577-2691
                                                                                       dhazan@jacobshazan.com



                                                          July 29, 2020
  VIA ECF
  Honorable Paul A. Engelmayer
  United States District Judge
  United States District Court, SDNY
  40p Foley Square, Room 2201
  New York, New York 10007

                  Re: Hugo Kayo v. Police Officer Peter Mertz, et al., 19 Civ. 00365 (PAE)

  Your Honor:
          I am an attorney that represents plaintiff in the above-referenced matter. I write to
  respectfully request that the Court extend the due dates for plaintiff’s Opposition to Defendants’
  Motion for Summary Judgment and Plaintiff’s Cross Motion for Partial Summary Judgment
  motion and responsive motion papers for two weeks. The reason for this request is because I
  have fallen ill over the last few days and as a result I have been unable to competently work on
  the motion. I am scheduled to go to the doctor this afternoon to hopefully receive a diagnosis,
  and I will immediately advise the Court if it appears that I may be sick longer than I currently
  anticipate. Defendants’ consent to plaintiff’s request. The following proposed motion schedule
  is a revised schedule adding two weeks to each of the remaining deadlines:
          Plaintiff’s brief in support of his motion for partial summary judgment and in opposition
          to plaintiff’s motion: August 12, 2020
          Defendants’ brief containing their reply an opposition to plaintiff’s motion: August 26,
          2020
          Plaintiff’s Reply: September 4, 2020
         Once again I apologize if this application causes any inconvenience to the Court, as I try
  my best to file all papers with the Court in a timely manner, but I have not been able to
  physically draft and the motion papers in this case due to my illness and physical condition
          We thank the Court for its consideration herein.

                                                                  Respectfully submitted,

*UDQWHG7KH&RXUWZLOODGRSWWKHVFKHGXOH                                         /s/
SURSRVHGE\SODLQWLIIDQGZLVKHVSODLQWLII V
FRXQVHODVSHHG\UHFRYHU\                                       David M. Hazan, Esq.
SO ORDERED.                                                       Attorney for Plaintiff

                  
            __________________________________
                  PAUL A. ENGELMAYER
                  United States District Judge
-XO\
